Citation Nr: 0101898	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for non-service connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Paterno S. Compra, Attorney 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from October 21, 
1943 to May 31, 1945.  He was in missing status from October 
21, 1943 to April 9, 1945, and on April 9, 1945, his status 
under MPA was terminated.  From April 10, 1945 to May 31, 
1945, he had recognized guerilla service.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The appellant is the widow of the veteran, who 
died in March 1984.  


FINDINGS OF FACT

1.  The veteran, who never filed a claim for VA benefits, 
died on March [redacted], 1984.  

2.  The service department has certified that the veteran had 
recognized guerilla service from October 21, 1943 to May 31, 
1945.  He was in missing status from October 21, 1943 to 
April 9, 1945; his status under MPA was terminated on April 
9, 1945; and from April 10, 1945 to May 31, 1945, he had 
recognized guerilla service.  


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice- connected death pension 
benefits.  38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.8 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on March [redacted], 1984.  At the time of his death, 
he was not service-connected for any disabilities and he had 
never filed a claim for VA benefits.  

In October 1984, the RO received a copy of a "Roster of 
Enlisted Men Bohol Area Command."  According to the Roster, 
the veteran served from November 2, 1942 to April 30, 1945.  

In September 1985, the service department indicated that the 
veteran had recognized guerilla service from October 21, 1943 
to May 31, 1945; that he was in missing status from October 
21, 1943 to April 9, 1945; that on April 9, 1945, his status 
under MPA was terminated; and that he had recognized guerilla 
service from April 10, 1945 to May 31, 1945.  

In June 1998, the appellant submitted an "official 
certification" from the Headquarters, National Defense 
Forces, Camp Murphy, Quezonn City, dated in December 1947.  
The document certifies that according to available records 
the veteran was "recognized as of October 21, 1943," and 
was carried in the approved roster (guerrilla) of the 
"Bohol" area command as a sergeant.  

The appellant also has submitted a carbon copy of an unsigned 
document titled "Oath of Office" in which the veteran 
purportedly swore that he would bear true faith and 
allegiance to the Philippines and the United States and that 
he would obey the orders of the president of the Philippines 
and the United States.   

Legal Criteria

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.8(c), (d) (2000).

Service in the Philippine Scouts under section 14 of Public 
Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval or air service, except for benefits 
under certain contracts of National Service Life Insurance; 
compensation for service-connected disability or death; and 
dependency or indemnity compensation for service-connected 
death.  All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the authority of Public 
Law 190 as it constituted the sole authority for such 
enlistments during that period.  38 U.S.C.A. § 107(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.8 (2000).

Analysis

To establish basic eligibility for VA nonservice-connected 
death pension, certain types of service are requisite.  In 
this case, as previously stated the US service 


department has reported that the veteran had recognized 
guerilla service from October 21, 1943 to May 31, 1945; that 
he was in missing status from October 21, 1943 to April 9, 
1945; that his missing status under MPA was terminated on 
April 9, 1945; and that he had recognized guerilla service 
from April 10, 1945 to May 31, 1945.  It is well established 
that VAS is bound by the service department's certification 
in determining whether a veteran has recognized service.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  In this case, 
while the appellant's deceased spouse had qualifying service 
for certain VA benefits, his service did not qualify him for 
nonservice-connected pension during his lifetime and it does 
not qualify the appellant, his widow, for death pension.  The 
fact that she may receive a pension from the Philippine 
government based on her husband's military service is not 
relevant to her entitlement under the laws of the United 
States.  Section 3.8 (a) of 38 C. F. R. provides that service 
in the Philippine Scouts (except that described in paragraph 
(b) of this section) is included for pension.  Thus, it is 
clear that the veteran's recognized service does not meet the 
basic eligibility requirements for VA pension purposes as he 
did not serve as a Philippine Scout as contemplated for 
pension benefits.  Even if the service department had 
verified the dates listed in the "Roster of Enlisted Men 
Bohol Area Command" and the record from the Headquarters 
National Defense Forces, Camp Murphy, Quezonn City, the 
appellant's claim would still be denied because the veteran's 
service would not qualify for basic eligibility for pension 
purposes per the provisions cited above.  In light of the 
absence of qualifying service, the claim is denied because of 
lack of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that in the appellant's September 1998 
Notice of Disagreement she referred to papers she was 
submitting in support of her claim.  Specifically, the 
appellant noted that the documents were a "photo of 
Philippine (veteran) Legion Chapter," an official receipt of 
membership fees of the association, and checks "constituting 
monthly pension issued by the Veterans Affairs Office."  
These documents do not appear to be in the file.  However, 
there is no need to obtain them as there is no indication 
that they contain any information relevant to the claim.  The 
fact that the appellant may belong to some military related 
organization or that she apparently receives a pension from 
the Philippine Government based on the veteran's service is 
irrelevant to her claim for US VA death pension.  VA is bound 
by the service department's certification in determining 
whether an individual has recognized service.  Duro, 2 Vet. 
App. at 530.  

Finally, in response to argument regarding the matter of 
whether or not the appellant filed a timely claim, the 
appellant's death pension claim, which is the issue on 
appeal, was not denied by the RO on the basis of untimely 
filing.  It was denied based on the fact that the veteran did 
not have qualifying service and that is why the Board is 
denying it.  Guerilla service simply does not meet the 
service requirement for VA pension benefits.   


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

